DETAILED ACTION
Claims 1-15 were rejected in the Final Office Action mailed 10/5/2021.
Applicants filed a request for continued examination, arguments, amended claim 1, and canceled claims 7 and 10 on 4/5/2022.
Claims 1-6, 8-9, and 11-15 are pending.
Claims 1-6, 8-9, and 11-15 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 8-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 4743515, hereinafter “Fischer”) in view of Cadena et al. Study of PVD AlCrN Coating for Reducing Carbide Cutting Tool Deterioration in the Machining of Titanium Alloys, Materials, 6, pp. 2143-2154 (2013) (hereinafter “Cadena”).
Regarding claims 1, 3, 4, 11, 12, and 13, Fischer teaches a cemented carbide body preferably for rock drilling and mineral cutting, i.e., cutting tool, comprising a core of cemented carbide containing eta-phase and binder phase (Fischer, Abstract and Column 1, lines 42-66). Fischer also teaches Example 1 in which, a WC-6% cobalt powder with a 0.3% substoichiometric carbon content buttons were pressed, i.e., sintered, and at the initial stage of sintering there was formed a structure of alpha + beta-phase, i.e., cemented carbide, and uniformly distributed, fine grain eta-phase (Fischer, Column 3, lines 39-50). Additionally, Fischer teaches that the eta-phase shall be fine grained with a grain size of 0.5-10µm, preferably 1-5µm, and uniformly distributed in the matrix of the normal WC-Co structure in the cemented carbide body (Fischer, Column 2, lines 37-40). Fischer also teaches that the eta-phase is a low-carbon phase of the W-C-Co system and is in the form of M6C- and M12C- carbides, i.e., Co6W6C and Co12W12C (Fischer, Column 1, lines 49-51).
The cemented carbide body preferably for rock drilling and mineral cutting of Fischer corresponds to a method of making a cutting tool having a cemented carbide substrate of the present invention. Providing the WC-Co powder containing an eta-phase of Fischer corresponds to providing a first sintered cemented carbide body comprising a WC, a metallic binder phase and eta phase comprising Me12C and/or Me6C carbides, wherein Me is selected from W, Mo and one or more of the binder phase metals of the present invention. Example 1 having a substoichiometric carbon content of -0.3% of Fischer overlaps with the wherein a substoichiometric carbon content in the cemented carbide is between -0.30 to -0.16 wt.% of the present invention. 
The eta-phase being uniformly distributed in the cemented carbide matrix and having a grain size of 0.5-10µm of Fischer corresponds to and wherein the eta phase distribution in the first cemented carbide body is the same throughout the whole cemented carbide substrate, and wherein the eta phase in the first cemented carbide body has a grain size of 0.1 to 10 µm of the present invention. The cemented carbide body of Fischer, having the above materials and structure corresponds to a cemented carbide substrate comprising WC and a binder phase comprising one or more of Co, Fe and Ni, wherein the cemented carbide has an eta phase comprising Me12C and/or Me6C carbides, wherein Me is one or more metals selected from W, Mo and the binder phase metals, wherein a substoichiometric carbon content in the cemented carbide is between -0.30 to -0.16 wt.% of claim 13 of the present invention.

However, Fischer does not explicitly disclose subjecting said first sintered cemented carbide body to a heat treatment at a temperature of between 500 to 830°C for a time between 1 to 24 h, wherein the heat treatment occurs in a separate furnace, wherein the heat treatment step is performed by subjecting the first cemented carbide body to a Physical Vapor Deposition process where the substrate temperature is between 500 to 830°C and the deposition time is between 1.5 to 24 h.

With respect to the difference, Cadena teaches a method of using physical vapor deposition to obtain a coating layer on the outside of a substrate and then heat treating the coated cemented carbide substrate, where the heat treatment occurs at a temperature of 500°C for 4 hours under an inert atmosphere (Cadena, Abstract and pg. 2145, “Experimental Procedure”). 
As Cadena expressly teaches the heat treatment was made with the aim of modifying the coating microstructure, extending the diffusion of nitrogen leading to the formation and growth of AlN precipitates, eliminate the amorphous phases formed during coating processes, improve adhesion between coating and substrate, and help to obtain an improvement of structural integrity and reduction of stress and fragility in coatings (Cadena, pg. 2145, “Experimental Procedure”).
Fischer and Cadena are analogous art as they are both drawn to making a stronger cemented carbide substrate for cutting tools (Fischer, Abstract; Cadena, pg. 2144 “Introduction”).
In light of the motivation to coat and heat treat a cemented carbide substrate at 500°C for 4 hours as taught in Cadena above, it therefore would have been obvious to one of ordinary skill in the art to coat and heat treat the cemented carbide body of Fischer in order to modify the coating microstructure, extend the diffusion of nitrogen leading to the formation and growth of AlN precipitates, eliminate the amorphous phases formed during coating processes, improve adhesion between coating and substrate, and help to obtain an improvement of structural integrity and reduction of stress and fragility in coatings (Cadena, pg. 2145, “Experimental Procedure”), and thereby arrive at the present invention. 
Given that the coating and heat treatment of Cadena occurs after a cemented carbide tool is formed, the heat treatment would occur in a separate furnace as presently claimed in claim 3. The PVD coating on the substrate of Cadena corresponds to wherein the cutting tool is provided with a PVD coating of claim 11 of the present invention. The PVD heat treatment of Cadena falls within the ranges of claim 4, including wherein the heat treatment step is performed by subjecting the first cemented carbide body to a Physical Vapor Deposition process where the substrate temperature is between 500 to 830°C and the deposition time is between 1.5 to 24 h. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

The cutting tool made of the cemented carbide body with the coating of Fischer in view of Cadena corresponds to a cutting tool comprising a cemented carbide substrate made according to the method of claim 1 of claim 12 of the present invention. 


Regarding claim 5, Fischer teaches that the carbon content in the cemented carbide body has a substoichiometric amount of -0.3%, i.e., 5.5% - 5.8% = -0.3% (Fischer, Column 3, lines 39-40). The substoichiometric amount of carbon is close enough that one skilled in the art would have expected the cemented carbide bodies to have the same properties as those having a carbon content of -0.28 to -0.17 wt.% as presently claimed. 
“In cases involving overlapping ranges, we and our predecessor court have consistently held that even a slight overlap in range establishes a prima facie case of obviousness .... We have also held that a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775,783 (Fed. Cir. 1985).”

Regarding claim 6, Fischer also teaches that the cemented carbide core matrix should contain at least 2% by volume and at most 60% by volume of eta-phase, preferably 10-35 vol.% (Fischer, Column 2, lines 44-47). The range of eta-phase in the matrix of Fischer encompasses the range of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

Regarding claims 8 and 9, Fischer also teaches that the cemented carbide bodies, used for tools, should contain between 3% and 35% by weight of cobalt as the binder phase (Fischer, Column 2, lines 58-65). The use of cobalt as the binder phase of Fischer corresponds to wherein the binder phase in the first cemented carbide body is cobalt of claim 9 of the present invention. The amount of cobalt in the cemented carbide bodies of Fischer overlaps with the range of claim 8 of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).


Regarding claims 14 and 15, given that the composition and method of making the cemented carbide body of Fischer in view of Cadena are substantially identical to the composition and method of making the cutting tool as used in the present invention, as set forth above, it is clear that the cemented carbide body of Fischer in view of Cadena would intrinsically have the coercivity after the heat treatment is at least 1.5 kA/m higher than as measured before the heat treatment and a volume ratio between Cofcc/Co-hcp lower than 80/20 as presently claimed. Moreover, Fischer teaches that the binder phase is cobalt (Fischer, Column 2, lines 58-65).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	
	



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Cadena as applied to claim 1 above and further in evidence of Fukui, Haruyo, Evolutional History of Coating Technologies for Cemented Carbide Inserts-Chemical Vapor Deposition and Physical Vapor Deposition, SEI Technical Review, Number 82, April 2016 (hereinafter “Fukui”).
Regarding claim 2, Fischer in view of Cadena teaches the method of using physical vapor deposition to obtain a coating layer on the outside of a substrate and then heat treating the coated cemented carbide substrate, where the heat treatment occurs at a temperature of 500°C for 4 hours under an inert atmosphere (Cadena, Abstract and pg. 2145, “Experimental Procedure”) it is known in the art that Physical Vapor Deposition can be done at a temperature ranging from 400-600°C, as evidenced by Fukui (Fukui, pg. 40, Table 1), therefore one skilled in the art would know that the PVD method of Cadena could also take place at 600°C, which overlaps with the range of the present invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 



Claims 1, 3-6, 8-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Drougge (EP 0493352 A1) (hereinafter “Drougge”) in view of Cadena et al. Study of PVD AlCrN Coating for Reducing Carbide Cutting Tool Deterioration in the Machining of Titanium Alloys, Materials, 6, pp. 2143-2154 (2013) (hereinafter “Cadena”).

Regarding claims 1, 3, 4, 11, 12, and 13, Drougge teaches a cemented carbide tool containing WC with a binder based on at least one of the metals Co, Ni, or Fe and comprising a cemented carbide containing eta phase (Drougge, pg. 2, lines 30-35). Drougge further teaches a method of forming the cemented carbide by sintering a blank of a substoichiometric cemented carbide to an eta phase containing cemented carbide blank (Drougge, pg. 2, lines 37-39). Drougge also teaches a cemented carbide tool containing WC, a binder, and an eta phase, where, in Example 1, a powder containing WC and Co with an understoichiometric carbon content (5.1% instead of 5.4%), i.e., 5.1-5.4= -0.3% (Drougge, pg. 3, lines 35-37). Drougge also teaches the eta-phase shall have a fine grain size of 0.4-10µm and preferably 1-5µm and shall be evenly distributed within the matrix of the normal structure of WC and binder in the core (Drougge, pg. 3, lines 8-9). 
The sintered blanks comprising substoichiometric cemented carbide to an eta phase containing cemented carbide blank of Drougge corresponds to providing a first sintered cemented carbide body comprising WC, a metallic binder phase and an eta phase comprising Me-12C and/or Me-6C carbides, wherein Me is selected from W, Mo, or one or more of the binder phase metals of claim 1 of the present invention. The grain size of 0.4-10µm of the eta-phase and being evenly distributed within the matrix of the normal structure of Drougge corresponds to wherein the eta phase distribution in the first cemented carbide body is the same throughout the whole cemented carbide substrate, and wherein the eta phase in the first cemented carbide body has a grain size of 0.1-10µm of claim 1 of the present invention.
The sintered blank of Drougge, having the above materials and structure corresponds to a cemented carbide substrate comprising WC and a binder phase comprising one or more of Co, Fe and Ni, wherein the cemented carbide has an eta phase comprising Me12C and/or Me6C carbides, wherein Me is one or more metals selected from W, Mo and the binder phase metals, wherein a substoichiometric carbon content in the cemented carbide is between -0.30 to -0.16 wt.% of claim 13 of the present invention.

However, Drougge does not explicitly disclose subjecting said first sintered cemented carbide body to a heat treatment at a temperature of between 500 to 830°C for a time between 1 to 24 h, wherein the heat treatment occurs in a separate furnace, wherein the heat treatment step is performed by subjecting the first cemented carbide body to a Physical Vapor Deposition process where the substrate temperature is between 500 to 830°C and the deposition time is between 1.5 to 24 h.

With respect to the difference, Cadena teaches a method of using physical vapor deposition to obtain a coating layer on the outside of a substrate and then heat treating the coated cemented carbide substrate, where the heat treatment occurs at a temperature of 500°C for 4 hours under an inert atmosphere (Cadena, Abstract and pg. 2145, “Experimental Procedure”). 
As Cadena expressly teaches the heat treatment was made with the aim of modifying the coating microstructure, extending the diffusion of nitrogen leading to the formation and growth of AlN precipitates, eliminate the amorphous phases formed during coating processes, improve adhesion between coating and substrate, and help to obtain an improvement of structural integrity and reduction of stress and fragility in coatings (Cadena, pg. 2145, “Experimental Procedure”).
Drougge and Cadena are analogous art as they are both drawn to making a stronger cemented carbide substrate for cutting tools (Drougge, Abstract; Cadena, pg. 2144 “Introduction”).
In light of the motivation to coat and heat treat a cemented carbide substrate at 500°C for 4 hours as taught in Cadena above, it therefore would have been obvious to one of ordinary skill in the art to coat and heat treat the sintered blanks of Drougge in order to modify the coating microstructure, extend the diffusion of nitrogen leading to the formation and growth of AlN precipitates, eliminate the amorphous phases formed during coating processes, improve adhesion between coating and substrate, and help to obtain an improvement of structural integrity and reduction of stress and fragility in coatings (Cadena, pg. 2145, “Experimental Procedure”), and thereby arrive at the present invention. 
Given that the coating and heat treatment of Cadena occurs after a cemented carbide tool is formed, the heat treatment would occur in a separate furnace as presently claimed in claim 3. The PVD coating on the substrate of Cadena corresponds to wherein the cutting tool is provided with a PVD coating of claim 11 of the present invention. The PVD heat treatment of Cadena falls within the ranges of claim 4, including wherein the heat treatment step is performed by subjecting the first cemented carbide body to a Physical Vapor Deposition process where the substrate temperature is between 500 to 830°C and the deposition time is between 1.5 to 24 h. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

The cutting tool made of the cemented carbide body with the coating of Drougge in view of Cadena corresponds to a cutting tool comprising a cemented carbide substrate made according to the method of claim 1 of claim 12 of the present invention.

 
Regarding claim 5, Drougge teaches that the carbon content in the cemented carbide body has a substoichiometric amount of -0.3%, i.e., 5.1% - 5.4% = -0.3% (Fischer, Column 3, lines 39-40). The substoichiometric amount of carbon is close enough that one skilled in the art would have expected the cemented carbide bodies to have the same properties as those having a carbon content of -0.28 to -0.17 wt.% as presently claimed. 
“In cases involving overlapping ranges, we and our predecessor court have consistently held that even a slight overlap in range establishes a prima facie case of obviousness .... We have also held that a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775,783 (Fed. Cir. 1985).”

Regarding claim 6, Drougge also teaches the content of the eta-phase in the core is 2-60 % and preferably 10-35% by volume (Drougge, pg. 3, lines 11-12). The 2-60 vol.% of eta-phase in the core of Drougge corresponds to the amount of eta phase in the first cemented carbide body is between 2-10 vol.%.

Regarding claims 8 and 9, Drougge also teaches that the cemented carbide tool, should contain between 5-20%, preferably 6-16% of cobalt as the binder phase (Drougge, pg. 3, lines 2-3). The use of cobalt as the binder phase of Drougge corresponds to wherein the binder phase in the first cemented carbide body is cobalt of claim 9 of the present invention. The amount of cobalt in the cemented carbide tool of Drougge overlaps with the range of claim 8 of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

Regarding claims 14 and 15, given that the composition and method of making the sintered blanks of Drougge in view of Cadena are substantially identical to the composition and method of making the cutting tool as used in the present invention, as set forth above, it is clear that the sintered blanks of Drougge in view of Cadena would intrinsically have the coercivity after the heat treatment is at least 1.5 kA/m higher than as measured before the heat treatment and a volume ratio between Cofcc/Co-hcp lower than 80/20 as presently claimed. Moreover, Drougge teaches that the binder phase is cobalt (Drougge, pg. 3, line 2).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	
	



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Drougge in view of Cadena as applied to claim 1 above and further in evidence of Fukui, Haruyo, Evolutional History of Coating Technologies for Cemented Carbide Inserts-Chemical Vapor Deposition and Physical Vapor Deposition, SEI Technical Review, Number 82, April 2016 (hereinafter “Fukui”).
Regarding claim 2, Drougge in view of Cadena teaches the method of using physical vapor deposition to obtain a coating layer on the outside of a substrate and then heat treating the coated cemented carbide substrate, where the heat treatment occurs at a temperature of 500°C for 4 hours under an inert atmosphere (Cadena, Abstract and pg. 2145, “Experimental Procedure”) it is known in the art that Physical Vapor Deposition can be done at a temperature ranging from 400-600°C, as evidenced by Fukui (Fukui, pg. 40, Table 1), therefore one skilled in the art would know that the PVD method of Cadena could also take place at 600°C, which overlaps with the range of the present invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).
Response to Arguments
In response to the filing of the terminal disclaimer on 1/5/2022, the previous nonstatutory double patenting rejection over co-pending application 16/063,841 is withdrawn.
It is agreed that Reis et al. (WO 2012/130851A1) would no longer meet the limitations of claim 1 because the eta-phase of Reis has a mean grain size of 0.209-0.215nm, which would fall outside the range of the currently amended claim 1 which requires that the grain size be 0.1-10µm. Therefore, the rejection of Reis in view of Drougge is withdrawn. 

Applicant also argues:
“In Drougge the only indication of the carbon content in the cemented carbide is in Example 1, where the under stoichiometric carbon in the powder is -0.30. However, it is well known that during sintering, some carbon will react with e.g. oxygen so that the carbon content in the sintered cemented carbide is lower than in the powder. This is also explained in the description on page 5, lines 8-19. The substoichiometric carbon content in Drougge is thus outside the range of the present invention.”
Remarks, pg. 6
The Examiner respectfully traverses as follows:
Drougge teaches a cemented carbide tool containing WC, a binder, and an eta phase, where, in Example 1, a powder containing WC and Co with an understoichiometric carbon content (5.1% instead of 5.4%), i.e., 5.1-5.4= -0.3% (Drougge, pg. 3, lines 35-37). Drougge also teaches that a substoichiometric cemented carbide is used during sintering to an eta phase containing cemented carbide blank, i.e., a range of substoichiometric carbon content in the eta phase (Drougge, pg. 2, lines 37-40). See OA mailed 10/5/21, pg. 6-8.
Moreover, Drougge teaches the understoichiometric carbon content of -0.3 wt.%, in which a close range would be from -0.25 to -0.34 wt.%. Applicant has not provided sufficient data to indicate that the amount of carbon lost to CO2 would be less than -0.3 wt.% in Drougge, due to the fact that the powder in Drougge is pre-sintered in nitrogen, i.e., there would be little to no oxygen present in the sintering chamber for the carbon to form into CO2 during the pre-sintering to form the blank (Drougge, pg. 3, Example 1, lines 39-40). 
Alternatively, even if the carbon content were to be slightly less than -0.3 wt.% in the sintered blank of Drougge, the amounts are “merely close” with the carbon content as presently claimed. As set forth in MPEP 2144.05, in the case where the “claimed ranges or amounts do not overlap with the prior art but are merely close,” a prima facie case of obviousness exists, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

Applicant also argues:
“Furthermore, neither Ries nor Drougge teach or fairly suggest that “the eta phase distribution in the first cemented carbide body is the same throughout the whole cemented carbide substrate,” as recited in amended claim 1.”
Remarks, pg. 7
The Examiner respectfully traverses as follows:
Drougge specifically teaches that the eta-phase is evenly distributed within the matrix of the normal structure of WC and binder in the core (Drougge, pg. 3, lines 8-9). Therefore, the eta-phase would be the same throughout the whole cemented carbide substrate.

Applicant also argues:
“Drougge discloses a punch for nibbling and is also completely silent with regard to problems with comb cracks. The problem solved in Drougge is fracture resistance of nibbling punches, which is a completely different type of tool as compared to what the present invention relates to, i.e. a cutting tool being an insert, drill or end mill (see e.g. page 5, line 31 in the description).
Remarks, pg. 8
The Examiner respectfully traverses as follows:
Drougge teaches that the cemented carbide tool is used for cutting, punching, and nibbling, i.e., the tool can also be used for cutting (Drougge, pg. 2, lines 1-3). Therefore, Drougge can be a cutting tool.

Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738